Citation Nr: 1022657	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  01-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
rectourethral fistula, postoperative colostomy, due to 
surgery performed by VA for adenocarcinoma of the prostate. 


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955 
and from June 1955 to May 1958.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

In April 2006, the Board denied the Veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
Veteran appealed this denial to the Court of Appeals for 
Veterans Claims (Court).   In an April 2009 memorandum 
decision, the Court vacated the Board's April 2006 decision 
and remanded the case back to the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2010, the Veteran submitted additional evidence 
pertinent to the claim on appeal with a specific request that 
the case be remanded to the agency of original jurisdiction 
(AOJ) for adjudication.  The Veteran has a right to have the 
evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) 
(2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


Readjudicate the Veteran's claim with 
consideration of all evidence, including 
that received since the most recent 
supplemental statement of the case in 
(SSOC) November 2005.  If the claim 
remains denied, the AOJ should issue 
another SSOC before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


